      CASE 0:16-cr-00265-ADM-HB Document 554 Filed 06/16/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

United States of America,

                 Plaintiff,
                                                               MEMORANDUM OPINION
          v.                                                   AND ORDER
                                                               Criminal No. 16-265(1) ADM/HB
Momodu Babu Sesay,

            Defendant.
______________________________________________________________________________

Momodu Babu Sesay, pro se.
______________________________________________________________________________

                                        I. INTRODUCTION

          This matter is before the undersigned United States District Judge for a ruling on

Defendant Momodu Babu Sesay’s (“Sesay”) pro se Motion [Docket No. 552] for release due to

the COVID-19 pandemic. For the reasons set forth below, the Motion is denied.

                                          II. DISCUSSION

          On February 28, 2017, Sesay entered a plea of guilty to one count of conspiracy to

commit bank fraud in violation of 18 U.S.C. §§ 1344 and 1349. Plea Agreement [Docket No.

222]. In the Plea Agreement, Sesay admitted to manufacturing counterfeit checks in a

conspiracy resulting in losses of over $1.4 million to federally insured financial institutions. Id.

at 1–3.

          Sesay was sentenced to a prison term of 63 months. Sentencing J. [Docket No. 424] at 2.

He appealed his sentence, and the Eighth Circuit affirmed. Eighth Cir. Op. [Docket No. 523];

Eighth Cir. J. [Docket No. 524]; Mandate [Docket No. 529]. Sesay is incarcerated at the Federal

Medical Center in Pekin, Illinois (“FMC–Pekin”). His projected release date is May 9, 2022.

See Federal Bureau of Prisons Inmate Locator, https://www.bop.gov/ (last accessed June 15,

2020).
      CASE 0:16-cr-00265-ADM-HB Document 554 Filed 06/16/20 Page 2 of 3


       Sesay now seeks a court order requiring the BOP to place him on home confinement for

the rest of his sentence “due to the coronavirus and because of [his] health condition.” Mot. at 1.

Sesay provides no information on the nature or extent of his health condition.

       Sesay’s request for an order requiring the BOP to place him on home confinement is

denied. The authority to determine the placement of prisoners rests solely with the BOP. See

18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate the place of the prisoner's

imprisonment . . . .”); United States v. Walker, No. 16-331(1)(DWF), 2020 WL 2490101, *2 (D.

Minn. May 14, 2020) (“[T]he BOP has exclusive authority to determine the placement of

prisoners.”). The BOP’s exclusive authority over prisoner placement includes decisions about

home confinement. Specifically, 18 U.S.C. § 3624(c)(1) provides:

               Home confinement authority.--The authority under this subsection
               may be used to place a prisoner in home confinement for the shorter
               of 10 percent of the term of imprisonment of that prisoner or 6
               months. The Bureau of Prisons shall, to the extent practicable, place
               prisoners with lower risk levels and lower needs on home
               confinement for the maximum amount of time permitted under this
               paragraph. (Emphasis added).

On April 3, 2020, Attorney General William Barr exercised his authority under Section

12003(b)(2) of the CARES Act, Pub. L. No. 116-136, to expand the group of inmates who the

BOP may consider for home confinement to include all inmates with COVID-19 risk factors.

See Memorandum for Director of Bureau of Prisons,

https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement_april3.pdf (last accessed

June 16, 2020). Nevertheless, the authority to decide whether to place an inmate on home

confinement remains with the BOP. Walker, 2020 WL 2490101, at *2 (D. Minn. May 14, 2020);

United States v. Brown, No. 12-72(3) (SRN), 2020 WL 1922567, *2 (D. Minn. Apr. 21, 2020);

United States v. James, No. 15-CR-255 (SRN), 2020 WL 1922568, *2 (D. Minn. Apr. 21, 2020);

United States v. Yates, No. 15-40063-01, 2019 WL 1779773, *4 (D. Kan. Apr. 23, 2019) (“[I]t is

                                                 2
      CASE 0:16-cr-00265-ADM-HB Document 554 Filed 06/16/20 Page 3 of 3


BOP—not the courts—who decides whether home detention is appropriate.”). Accordingly, this

Court lacks authority to order the BOP to place Sesay on home confinement.

       To the extent Sesay’s request can be construed as a motion for a compassionate release

sentence reduction under 18 U.S.C. § 3582(c)(1)(A), the request is denied without prejudice

because the record does not show that Sesay has met the statute’s exhaustion requirement. A

defendant may not bring a motion for compassionate release until after the defendant has “fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Sesay does not

state whether or when he sought relief from the BOP.

       Even if Sesay could show that the exhaustion requirement was satisfied, his request for a

sentence reduction under § 3582(c)(1)(A) is denied for the additional reason that Sesay has not

provided sufficient information for the Court to determine whether “extraordinary and

compelling reasons” exist for reducing his sentence. 18 U.S.C. § 3582(c)(1)(A)(i).

                                      III. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Sesay’s Motion [Docket No. 552] for release is

DENIED.

                                                     BY THE COURT:



                                                         s/Ann D. Montgomery
                                                     ANN D. MONTGOMERY
                                                     U.S. DISTRICT COURT

Dated: June 16, 2020




                                                 3
